Mr. Justice Eakin
delivered the opinion of the court.
1. The first and principal defense is that the ties were subject to liens on May 10,1909, and that a clear title could not have been delivered by plaintiff nor by the Woodland Lumber Company It may be conceded *551that plaintiff must be able to transfer tbe ties to tbe defendant free from encumbrance. It is not sufficient for tbe plaintiff to say tbat tbe mortgagees will not urge tbeir liens, tbat tbe liens are not enforceable by reason of defects therein, nor tbat tbe mortgagees are bound by some secret agreement tbat will avoid tbe lien. Defendant is not required to take tbe property subject to possible litigation with tbe mortgagees. It does not make any difference whether tbe chattel mortgages were valid under tbe Washington statute; they had tbe semblance of mortgages and were clouds upon tbe title to tbe ties, which defendant does not have to contest.
2. As to tbe status of these mortgages tbe evidence discloses tbat tbe Title Guarantee & Trust Company’s mortgagee bad been assigned to and was owned by plaintiff at tbe time defendant refused tbe ties and tbe delivery of tbe ties by him would have merged plaintiff’s lien in tbe. title so delivered, or at least tbe defendant could have required a receipt against it. Tbe mortgage of tbe Merchants’ Savings & Trust Company bad been paid at tbat time.
3. Tbe trust deed to R. L. Sabin bad not been delivered, and therefore it created no lien, and could have been canceled at any time.
4. Tbe Dietz bill of sale was owned by Meier & Frank Company, of Portland, and tbe amount due could have been paid to it by tbe defendant out of tbe price of tbe ties, as authorized by tbe letter from the Woodland Lumber Company, of May 4,1909. Tbe mortgage to tbe Woodland State Bank especially authorizes tbe delivery of tbe ties to tbe defendant in tbe following language: “It being understood tbat these ties have been contracted to be sold to tbe University Lumber & Shingle Company, of Portland, Oregon* and tbat tbe mortgagor will give tbe mortgagee *552an order on said company for the proceeds of the same, as they arrive at the mill, and which shall be applied in payment of this mortgage debt until the same shall be satisfied. ’ ’ Plaintiff, in tendering the ties, was not .demanding the money as against these liens. There was no controversy between the lienholders and the plaintiff or the Woodland Lumber Company, so that in fact these liens were not in the way of defendant receiving the ties free from the liens. In the case of Irvin v. Bleakley, 67 Pa. 29, a suit by the vendee to rescind a contract of purchase of real estate, one of the grounds upon which the plaintiff bases his right to rescind was that there were several judgment liens against the property. The court held that, as there was sufficient of the purchase money in plaintiff’s hands to satisfy the judgment three.times over, this was no ground for rescission. They had the means in their own hands to pay the judgments if defendant would not satisfy them. In Moore v. Shelly, 2 Watts (Pa.), 256, it is held that, if the encumbrances are such that the vendor can remove them at the time the deed is to be delivered, they are no obstacle to the enforcement of the contract; but, if the conveyances are such that the vendor cannot procure their cancellation, such as a lease that does not expire or mortgage that does not mature until after the time the deed is to be delivered, the vendor may rescind. In Hampton v. Speckenagle, 9 Serg. & R. (Pa.) 221 (11 Am. Dec. 704), where the vendor sued the vendee for the balance of the purchase price of real estate, the vendee contending that he was not bound to take the land because there were encumbrances on it not mentioned at the time of the sale, it was held that, before the plaintiff would be entitled to recover damages, it was incumbent upon him to show that it was in his power to make a good title, and if the encumbrances were of *553such a nature that he could and would have removed them had the defendant been willing to accept the conveyance the plaintiff might recover. In this case the defendant could have received the ties and held a sufficient part of the price to satisfy the liens* or could have paid the liens off, as that was the wish and intention of plaintiff and the Woodland Lumber Company. Therefore it is evident that the repudiation of the contract was for some other reason than that the plaintiff could not have given a good title. About May 10, 1909, two years after the making of the contract, during which time the ties weré left in the boom by defendant’s direction, defendant repudiated the contract and refused to receive the ties although already delivered according to contract or defendant’s subsequent direction. Defendant’s only objection to receiving them is contained in its letter of May 10, 1909, which is as follows:
“Tour letter of May 4, 1909, has been received. In answer thereto will say that you have never called our attention to any ties which you say were delivered to us by your company something over a year and a half ago. We will also say that you have never had the ties in question ready to be delivered at Stella, but that they always have been and at this time are jumbled in a raft with other ties belonging to other people, and are not in any shape to be delivered and cannot be separated from other people’s ties. The ties you mention were not at our risk on the day you say they were delivered at Stella, Washington, nor at any other time. We note the statement made in your letter that the ties in question have been mortgaged to the Title Guarantee & Trust Company, and that this mortgage has been assigned to different persons. We will further say that we will not be obliged to receive ties covered by a mortgage. We respectfully decline to pay you for the ties you mention. We have already sent to the *554Woodland State Bank, by yonr instructions, our check for the balance due for all the ties delivered by you to us. Respectfully yours,
“University. Lumber & Shingle Company.”
As to the first objection that the ties are jumbled in a raft with ties belonging to other people and cannot be delivered separate from these owned by other persons, the trial court finds that it was by agreement between the Woodland Lumber Company and the defendant that the ties were to be floated and mingled with the ties of other mills, and it appears that most of the ties received were so delivered, so that neither of the objections made are meritorious.
There are many assignments of error, but all need not be noticed, as they are practically covered by the points here decided.
5, 6. The objection to finding No. 6 is that it is based on parol evidence of the contract as to the manner of the delivery of the ties, namely, that they should be mingled with other ties. This is not a contract that is required by the statute of frauds to be in writing; but, when reduced to writing, parol evidence cannot be received to vary the terms of the agreement: Section 713, L. O. L. But the writing is incomplete; it makes no provisions as to the manner of delivery, and it was competent to show that the manner of delivery was agreed upon, that is, by floating and commingling the logs. This was the principal question involved in the case of American Contract Co. v. Bullen Bridge Co., 29 Or. 549 (46 Pac. 138), where Mr. Chief Justice Moore says: “If the writings constitute a part only of the oral agreement entered into between the parties, parol evidence was admissible to prove the terms and conditions of that part of the agreement not embraced within or in conflict with the offer and its acceptance. ’? See Luckey v. Lincoln County, 42 Or. 331 (70 Pac. 509), *555which also answers the objection to findings Nos. 5 and 8, namely, that the defendant was to furnish sufficient ships to receive the ties, which was not mentioned in the writing, but was an element of the delivery.
7. If the Woodland Lumber Company was to deliver the ties at ship’s tackle, it was necessary that there be a ship to receive the ties; but probably, if no ships were provided, the Woodland Lumber Company complied with its contract when the ties were delivered where they were available to a ship if one were at the place of delivery, so that, even if the finding were not justified, yet defendant was not prejudiced. There can be no excuse for two years’ delay in procuring ships. The Woodland Lumber Company had not been hasty in demanding a receipt of the ties.
8. The quo-ii.ru in raised by the brief that tne cum plaint is for-purchase price of the ties and not for drainages for breach of contract. The finding by the court was for the purchase price less the amount received by plaintiff for the ties left in plaintiff’s possession. But two defenses are raised by the answer: (1) That the ties were encumbered by chattel mortgages; and (2) that they were commingled with other ties and were not capable of delivery free from the liens. The plaintiff in his complaint does not state whether it is for the contract price of the ties or for damages for breach of the contract. The complaint avers the facts as they were proved, except that the figures in the complaint are inaccurate. Subdivision 14 of it sets out the figures in detail as disclosed by the former allegations, setting forth the number of ties tendered and giving credit for the number refused by defendants at their market value. No question was raised to the form of the complaint nor to the relief sought until after the trial. Plaintiff in his brief says *556the action is for damages. The case seems to have been tried on that theory, and the complaint is sufficient to sustain it, the defendant not being prejudiced thereby. The judgment was based upon the facts alleged as far as proved. The court found that the price at which the ties were sold by plaintiff was their market value, and gave judgment for the difference between the contract price and the market value at the time the defendant repudiated the contract.
9. When the defendant refused to receive the ties, it had no further interest in them, and plaintiff could hold them or sell them as he pleased. It was only a question of their market value at the time of such refusal by defendant; but no specific issue had been made by the pleadings of at the trial on these questions.
The other assignments of error suggested could not affect tñe result of the ease. - •. ■ ...
We find no prejudicial error. The- judgment is affirmed. Affirmed ■